On the Application for Rehearing.
Nicholls, C. J.
An application for rehearing has been made on behalf of Misses Charlotte Benton and Ella Benton and Mary Monroe, to which has been annexed certain documentary evidence bearing upon the question of the bona fides of the dative executrix, Mrs. Rachael L. Benton, in the matter of the obtaining of her divorce from Burrell, J Manscoe, together with affidavit's going to show that this evidence has been newly discovered. Without expressing any opinion as to what may be the further action of the court in the premises, we are ’of opinion that the application, as thus made, justifies the re-opening of the case quoad the -particular questions hereinabove referred to, and matters incidentally connected therewith and to be affected thereby.
It is, therefore, ordered, that the rehearing as prayed for by the parties above named be granted. And it is further ordered that the rehearing, as applied for by the dative executrix, be denied.